UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2030



GOKAL CHAND KAPOOR,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-394-627)


Submitted:   July 12, 2004                 Decided:   August 4, 2004


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ivan Yacub, LAW OFFICE OF IVAN YACUB, Falls Church, Virginia, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Linda S.
Wendtland, Assistant Director, Elizabeth J. Stevens, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gokal Chand Kapoor appeals the Board of Immigration

Appeals’ (“Board”) order denying his motion to reconsider and to

reopen.   To the extent Kapoor seeks to challenge the Board’s

December 18, 2002, order dismissing his appeal from the immigration

judge’s decision, we note Kapoor did not file a timely petition for

review from that order.   See 8 U.S.C. § 1252(b)(1) (2000); Stone v.

INS, 514 U.S. 386, 394, 405 (1995).

          This Court reviews the Board’s denial of a motion to

reopen or a motion to reconsider for abuse of discretion.    8 C.F.R.

§ 1003.2(a) (2004); INS v. Doherty, 502 U.S. 314, 323-24 (1992);

Yanez-Popp v. INS, 998 F.2d 231, 234 (4th Cir. 1993).    Such motions

are especially disfavored “in a deportation proceeding, where, as

a general matter, every delay works to the advantage of the

deportable alien who wishes merely to remain in the United States.”

Doherty, 502 U.S. at 323.     We find the Board did not abuse its

discretion in denying the motion to reopen on the basis it was not

shown that the new evidence could not have been submitted in the

proceedings before the immigration judge.   Onyeme v. INS, 146 F.3d

227, 234 (4th Cir. 1998).   We further note the Board did not abuse

its discretion in denying the motion to reconsider.     Kapoor failed

to effectively establish the level of past persecution necessary to

be eligible for a discretionary grant of asylum even if there is no

reasonable likelihood of present abuse.


                                - 2 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -